DETAILED ACTION
Allowable Subject Matter
1.    Claims 1-5 and 7-16 are allowed.
2.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 4 , a method for generating a control signal for an acousto- optical element, the method having  generating a digital raw signal using at least one correction term by an IQ modulation from a target I component and a target Q component and amplifying the digital raw signal to become the control signal and  the target I component and the at least one correction term is obtained from an analysis of the control signal (claim 1); amplifying the raw signal to become a triggering signal according to a transfer function and the transfer function to become an amplified reference signal and the transfer function is Page 2 of 9Response to Office Action dated July 20, 2020Application No. 16/226,668 Filed December 17, 2020Attorney Docket No. 816796 approximated as a polynomial with coefficients, and the amplified reference signal is compared with the reference signal (claim 4).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.